         Case 2:16-cr-20032-JAR Document 793 Filed 11/05/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )      Case No. 16-20032-02-JAR
                                                    )
KARL CARTER,                                        )
                                                    )
                      Defendant.                    )


                        ORDER TO UNSEAL CERTAIN EXHIBITS

       This matter comes before the Court on the unopposed motion of the United States of

America to unseal Exhibit Numbers 544, 545, 546, and 547, which were offered by the Federal

Public Defender and admitted by the Court under seal during the hearing in this matter in

October and November 2018.

       The Federal Public Defender has no objection to the motion.

       The Court has reviewed the instant motion and, being fully-advised in the premises,

hereby ORDERS that Exhibit Numbers 544, 545, 546, and 547, offered and admitted under seal

during the hearing in this matter in October and November 2018, are hereby unsealed.



Dated: November 5, 2019
                                             S/ Julie A. Robinson
                                            JULIE A. ROBINSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
